PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,960,943
Issue Date: 1 May 2018
Application No. 15/482,626
Filing or 371(c) Date: 7 Apr 2017
Attorney Docket No. MM01389-US-CNT 


:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application,1 filed on July 22, 2020.   

The petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Receipt of the petition fee, the proper statement of unintentional delay, and both a certificate of correction and the associated fee is acknowledged.


§ 1.78(c).

Regarding requirement (1) of 37 C.F.R. § 1.78(c), the corrected/updated ADS that has been included with this decision cannot be entered.  

The corrected/updated ADS fails to comply with 37 C.F.R. 
§ 1.76(b)(5) since the benefit claim fails to contain the patent number that is associated with application number 15/012,162 (which issued as U.S. patent number 9,647,864 on May 9, 2017).  

If the benefit claim is desired, Petitioner should submit a corrected/updated ADS where the material to be added to Office records has been underlined, and which contains the patent number that is associated with application number 15/012,162.  It is noted that MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

It is further noted the most recent filing receipt was mailed on April 21, 2017, and sets forth, in pertinent part:

	
    PNG
    media_image2.png
    45
    514
    media_image2.png
    Greyscale

	
See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),2 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.
	
Moreover, it is noted that application number 15/012,162 is not currently pending, and the proper status for this application is “issued.”

The certificate of correction is acceptable.  Petitioner need not resubmit the certificate of correction, the associated fee, nor the petition fee on renewed petition.

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,3 hand-delivery,4 or facsimile.5  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.6

If responding by mail, Applicant is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 Provisional application number 62/146,020 was filed on April 10, 2015.
        2 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf 
        3 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        4 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        5 (571) 273-8300: please note this is a central facsimile number.  
        6 https://www.uspto.gov/patents/apply.